        Case 1:20-cv-00961-ALC-SDA Document 16 Filed 06/01/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                6/1/2020
----------------------------------------------------------------- x
ROUSSEL,                                                         :
                                                                 :
                                            Plaintiff,
                                                                 :
                                                                 :
                                                                 :
                 v.                                                     20-cv-00961 (ALC) (SDA)
                                                                 :
                                                                 :      ORDER
FANDANGO MEDIA, LLC,
                                                                 :
                                                                 :
                                                                 :
                                            Defendant.
                                                                  :
----------------------------------------------------------------- : x

ANDREW L. CARTER, JR., District Judge:

         It having been reported to this Court that this case has been or will be settled, it is hereby

         ORDERED that the above-captioned action is discontinued without costs to any party and

without prejudice to restoring the action to this Court’s calendar if the application to restore the

action is made within thirty days of May 5, 2020.

SO ORDERED.
Dated: June 1, 2020
         New York, New York



                                                                        ANDREW L. CARTER, JR.
                                                                        United States District Judge
